Perley, C. J.
In this case, Hannah I. Woodwai'd owned the land, and in order to convey her right it was necessaiy that her husband should join with her in the con*31veyance; her separate deed would he void, and convey no title. The husband’s name does not appear in the body of the deed, but there is a clause purporting to release Hannah I. Woodward’s right of dower, and all her other rights in the premises, in which she is described as wife of the grantor. It therefore appears on the face of the deed that she was a married woman, and consequently that to give her conveyance effect it was necessary her husband should join in the deed. Her husband signed and sealed the deed. This would seem to bring the present ease very distinctly within the authority of Elliot v. Sleeper, 2 N. H. 525. In that case, as in this, the land belonged to the wife; the deed purported to be her sole conveyance, but was signed and sealed by her and her husband, and she is described as being the wife of Nathaniel Brown, who signed and sealed the deed. From this the court say it appears that it was necessary he should join with her in the conveyance. So it appears from the deed in the present case, that Hannah I. Woodward was a married woman, and that to make her deed operative it was necessary her husband should join in the conveyance.
It has been lately decided, in Burge v. Smith, 27 N. H. 332, that where the wife signs and seals the deed of the husband, it is sufficient to bar her claim of dower, though no mention is made of her in the body of the deed, which is in some respects stronger than the present case; for the husband’s deed is operative upon his own estate without the wife’s joining; but here the deed would be wholly void, unless it should be held that signing and sealing the deed made him a party to the conveyance. There is also less danger that the husband, who is in law sui juris, should part with his rights improvidently, than in case of the wife, whom the law supposes to be incapable of acting for herself.
If the title in the land passed to the defendant under the deed, there was a sufficient consideration for the notes *32in question, though the deed was not executed with the requisites necessary to make it valid against third persons, and no witnesses were necessary under the present statute to give it effect as a conveyance between the parties. Hastings v. Cutler, 24 N. H. (4 Fost.) 481.
In this State, the wife is not required to be examined by any court or magistrate, to ascertain whether her deed is made voluntarily, and no reason is perceived why the husband and wife, to make the deed of the wife valid, should be required to sign and seal in each other’s presence, and at the same identical time, more than in the case of any other deed executed by more than one party.

Judgment for the plaintiffs in both suits.